DETAILED ACTION
This Office action is in response to the applicant’s amendments and remarks filed on 12/21/2021. This action is made FINAL.
	Claim 4 is cancelled. Claims 6-8 are new.
	Claims 1-3 and 5-8 are pending examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding the rejection under 35 U.S.C. § 112(b) the examiner finds the amendments to claim 5 filed on 12/21/2021 renders the claim definite and overcomes the rejection.

Regarding the rejection of claims 1-5 under 35 U.S.C. § 101, examiner finds the amendments to claim 1 filed on 12/21/2021 no longer render the claims abstract ideas without significantly more. Thus, the examiner finds that the amendment overcomes the rejection.


Regarding the rejection of claims 1-5 under 35 U.S.C. § 103, applicant’s arguments have been fully considered but are not persuasive. In the Remarks, applicant argues the following:
“According to the above claimed features, the indoor positioning method of the indoor positioning apparatus of claim 1 of the application may estimate a posture of the moving apparatus and may plan a movement path, based on a 2D map generated by reprocessing 3D data about the interior where there is the plurality of mixed obstacles as 2D data, such that there is no complex calculation process of determining whether the plurality of obstacles are dynamic obstacles or static obstacles. For example, the claimed method for the indoor positioning apparatus may estimate a posture of the moving apparatus based on the first map which is a 2D map in which the first area is reprocessed, and the indoor positioning apparatus may plan a movement path of the moving apparatus based on the second map which is a 2D map in which the second area is reprocessed,” (Remarks, page 10).

“The posture of the moving apparatus may be estimated through the 2D map on which the plurality of obstacles is effectively separated from each other without the complex calculation process and a  (Remarks, page 10).

“However, neither Song nor Zhang discloses such claimed features defined in claim 1. Also, Nakano does not disclose the claimed feature "estimating, by the controller of the indoor positioning apparatus, a location of the moving apparatus based on the first map, a most recently estimated posture of the moving apparatus, and an initial global map of the interior" Therefore, for at least the reasons discussed above, Song in view of Zhang and Nakano fails to disclose the claimed features and the amended claim 1 is patentable over Song in view of Zhang and further in view of Nakano,” (Remarks, Pages 10-11).

“Regarding new claim 7, claim 7 recites the similar features as defined in the amended claim 1, and thus new claim should be patentable over Song in view of Zhang and further in view of Nakano for at least the same reasons,” (Remarks, Page 11).

“In addition, since the amend claim 1 and new claim 7 are patentable over Song in view of Zhang and further in view of Nakano, dependent claims 2-6 depending on claim 1 and new claim 8 depending on claim 1 should be also patentable over the cited combinations as a matter of law,” (Remarks, page 11).

Examiner respectfully disagrees. 
Regarding point a, Song discloses the amended limitations in claim 1 of “wherein the first map is a 2D map” and “wherein the second map is a 2D map”. The combination of Song and Zhang teaches a first map which is 2D map by reprocessing a first area and a second map which is 2D map by reprocessing a second area.

	As indicated in the previous Office action, the “obstacle map” of Song is regarded as the second map. It is shown in Fig. 1(b), Fig. 14(b) and Fig. 15(b) that the obstacle map is a 2D map.  
	While Song discloses first and second 2D maps, Song does not explicitly disclose a first map which is 2D map by reprocessing a first area and a second map which is 2D map by reprocessing a second area. In light of the currently pending specification, the first area may correspond to a high z-axis area and second area may correspond to a low z-axis area of the 3D interior area. In other words, the first and second 2D maps map the 3D environment at different heights. Giving the above limitations their broadest reasonable interpretation in light of the specification, Zhang teaches first and second 2D maps by reprocessing first and second areas. See Zhang Col. 29; Lines 24-26: “The occupancy grid map can be a plane oriented substantially perpendicular to the direction of gravity. Each layer has a specific height”. Also see Zhang, Col. 13; Lines 36-40: “The hybrid occupancy grid includes (i) a point cloud representation of points in space located in the image frames and (ii) one or more x-y plane occupancy grids arranged at heights to intersect points on the extracted features”.  In other words, layers or occupancy grids of the hybrid occupancy grid of Zhang correspond to different heights of a 3D environment. Thus, the layers create at least first and second maps of first and second areas. Further Zhang discusses reprocessing at least first and second areas to obtain first and second maps. See Zhang, Col. 31; Lines 2-7: “…an initial hybrid point grid representation is created from a descriptive point cloud using the following processing: Transform the descriptive point cloud from its original coordinate frame to a coordinate frame where z-axis is along the gravity 

Regarding point b, MPEP § 2145(VI) states that “Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims”. Additionally, MPEP § 2111 discusses proper claim interpretation, including giving claims their broadest reasonable interpretation in light of the specification during examination. Under broadest reasonable interpretation, the words of a claim must be given their plain meaning unless such meaning is inconsistent with the specification, and it is improper to import claim limitations from the specification into the claim. Amended claim 1 currently reads: “wherein the estimating includes: estimating, by the controller of the indoor positioning apparatus, a location of the moving apparatus based on the first map, a most recently estimated posture of the moving apparatus, and an initial global map of the interior”. This amended limitation is taught by the combination of Song and Nakano. The “first map”, as claimed, must be a 2D map of a 3D interior area which includes a “first obstacle”.  While the examiner appreciates that the disclosed invention may require that the 2D map effectively separates the plurality of obstacles from each other without a complex calculation process, this is not commensurate with the scope of the claim. The limitation of “including a first obstacle” is open ended. In other words, the limitation does not preclude obstacles in addition to a first obstacle from being included in 
	In the previous Office action, Nakano was relied upon to teach estimating a location and a heading angle of the moving apparatus based on the first map among other limitations. However, currently amended claim 1 reads estimating, by the controller of the indoor positioning apparatus, a location of the moving apparatus based on the first map. Song discloses this amended limitation. Song Para. 139 states: “In the position estimation step S23, the control unit 20 estimates the current position of the mobile robot using the sensing information and the preset data stored in the storage unit 30”. Song clarifies in Para. 59 that the “preset data” includes the grid map: “…the preset data that is previously stored in the storage unit 30 as described above includes grid map information”. As discussed above, the “grid map” includes stationary/fixed obstacles. Further, as shown in Fig. 1(a) and indicated by the plain meaning of the term “grid”, the grid map is a 2D map. Thus, the “grid map” is a first map, and Song discloses estimating, by the controller of the indoor positioning apparatus, a location of the moving apparatus based on the first map. 
	As discussed in the previous Office action, Song does not explicitly disclose estimating a location of the moving apparatus based on a most recently estimated posture of the moving apparatus and an initial global map of the interior. However, Nakano as previously cited teaches these limitations and cures these deficiencies of Song. 

Regarding point c, as discussed above, the combination of Song, Zhang, and Nakano teaches the limitations of currently amended claim 1. Thus, amended claim 1 is not patentable over Song in view of Zhang and further in view of Nakano.

Regarding point d, because claim 7 recites similar features as defined in the amended claim 1, claim 7 is similarly rejected under 35 U.S.C. § 103 in view of Song, Zhang, and Nakano. 

Regarding point e, since the amended claim 1 and new claim 7 are not patentable over Song in view of Zhang and further in view of Nakano, dependent claims 2-6 depending on claim 1 and new claim 8 depending on claim 7 are not patentable over the cited combinations.

Claim Objections
Claims 3 and 5-8 are objected to because of the following informalities:  
Claim 3: “the ground” should read “a ground”
Claim 5: “wherein the planning includes: planning a movement path” should read “wherein the planning includes: planning [[a]] the movement path”
Claim 6: “the moving apparatus 1 from a ground” should read “the moving apparatus [[1]] from a ground”
Claim 7: “a first map which is 2D map” should read “a first map which is a 2D map” 
Claim 7: “a second map which is 2D map” should read “a second map which is a 2D map”
Claim 8: “the moving apparatus 1 from a ground” should read “the moving apparatus [[1]] from a ground”
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. US PG Publication 20170344007 (hereinafter Song) in view of Zhang et al. US Patent 10571925 (hereinafter Zhang) further in view of Nakano et al. WO 2014178273 A1 (hereinafter Nakano).
 
	Regarding claim 1, Song discloses:
	An indoor positioning method using an indoor positioning system, wherein the indoor positioning system comprises a moving apparatus having a sensor; and an indoor positioning apparatus that communicates with the moving apparatus and comprises a controller, the method comprising: [[Song, Para. 13, Para. 54] “In other words, in one aspect, the present invention provides a method for controlling the navigation of the mobile robot, (i.e. moving apparatus) in which a control unit applies a drive control signal to a robot driving unit to control the navigation of the mobile robot using sensing information of a sensing unit (i.e. sensor)…the method including:…allowing the mobile robot to navigate from the departure point to the destination point by performing a position estimation operation using the acquired navigation environmental information…;” also see [0054] “The mobile robot 1 includes a sensing unit 10…sensing unit 10 includes an image sensing unit 11 such as a camera, 
	generating a three-dimensional (3D) interior area for an interior based on sensing data obtained by sensing the interior with the sensor of the moving apparatus; [[Song, Para. 54] “The mobile robot 1 includes a sensing unit 10…The sensing unit 10 is mounted at the mobile robot and is used to sense environmental information of an external navigation environment (i.e. a 3D interior area). The sensing unit 10 includes…a LiDAR sensing unit 17 such as a three-dimensional (3D) scanner, and is operated in response to a sensing control signal from the control unit 20 to sense an external navigation environment. Various sensing devices may be used within a range of capable of acquiring navigation environment sensing information,” wherein it is interpreted that sensing a navigation environment using a 3D scanner generates a 3D area for the environment.] 
	generating, by the controller of the indoor positioning apparatus, a first map of the 3D interior area ; [[Song, Para. 11, Para. 61, Para. 62, Fig. 1] “A process of drafting information regarding an environment includes a step of building a grid map (i.e. generating a first map)…;” also see [0061] “As such, the grid map (i.e. first map of 3D interior) is focused only on a modeling for an environment as shown in FIG. 1(a), and thus although a space or position where a dynamic obstacle as a moving obstacle frequently moves is a grid that is frequently occupied, a region corresponding to a relevant grid is indicated as a non-occupied region because there is no a static obstacle, i.e., a stationary obstacle in the relevant grid. In the case an obstacle, i.e., a static obstacle displayed on this grid map, only a fixed obstacle (i.e. a first obstacle) such as a wall is indicated as an occupied region;” also, see [0062] “Therefore, the grid map represents only whether or not the stationary obstacle (i.e. the first obstacle) exists or occupies;” also see Fig. 1(a) “Grid map” wherein only a fixed obstacle is indicated in the map. Note: Because the plain meaning of a “grid” is a network of lines that cross each other to form a series of squares or rectangles, the grid map (i.e. the first map) is interpreted to be a 2D map. Further, Fig. 1(a) shows that the grid map is a 2D map.]
	generating, by the controller of the indoor positioning apparatus, a second map of the 3D interior area [[Song, Para. 62, Para. 63, Para. 140, Fig. 1(b), Fig. 14(b)] “Therefore, the grid map represents only whether or not the stationary obstacle exists or occupies. For this reason, there is a restriction that reflection of information regarding an actual environment is difficult, and thus it is very difficult to create a safe path to a destination using only the grid map. In view of this, the present invention utilizes an obstacle map, i.e., an environmental map including additional ambient environmental information. (i.e. obstacle map does include the stationary obstacle, or a first obstacle);”  also see [0063] “…the obstacle map is focused on whether or not a dynamic obstacle (i.e. a second obstacle), i.e., a moving obstacle indicating a moving operation passes through a specific region, and a human is also classified as the dynamic obstacle…;” also see [0140] “the obstacle map calculation step S25 is performed. In the obstacle map calculation step S25, the control unit 20 calculates and updates obstacle information for the navigation environment and calculates the obstacle map information using the current position of the mobile robot;” also, see Fig. 1(b) wherein both the same stationary obstacle (i.e. first obstacle), the wall, and a moving obstacle (i.e. second obstacle) are included in the “Obstacle map”. Also see Fig. 1(b), Fig. 14(b), and Fig. 15(b) wherein the obstacle map is a 2D map] and 
	estimating, by the controller of the indoor positioning apparatus, a posture of the moving apparatus and planning, by the controller of the indoor positioning apparatus, a movement path, based on the first map and the second map, [[Song, Para. 136, Para. 139, Para. 59, Para. 12] “…in the control unit 20 acquires the navigation environmental information including obstacle map (i.e. the second map) information…and allows the mobile robot to navigate from the departure point to the destination point by performing a position estimation operation using the acquired navigation environmental information;” also, see [0139] “In the position estimation step S23, the control unit 20 estimates the current position of the mobile robot using the sensing information and the preset data stored in the storage unit 30;” also, see [0059] “…the preset data that is previously stored in the storage unit 30 as described above includes grid map (i.e. the first map) information, spatial information as environmental information regarding an ambient environment where the mobile robot 1 is to navigate, i.e., grid information regarding a navigation environment,” wherein when giving the claim limitation “estimating a posture” and the reference’s “position estimation” their broadest reasonable interpretations, it is found that the reference discloses estimating a posture based on the first map and the second map; also, see [0012] “The built congestion map and the grid map can be merged to build a map reflecting a real-time environment so that a more efficient and safe path can be created by using this map,” wherein the congestion map is based on the obstacle map (see Zhang, Para. 12), and thus, the path in the reference is planned based on both the grid map (i.e. the first map) and the obstacle map (i.e. second map).] 	
	wherein the first obstacle is permanently located in the interior, [[Song, Para. 62] “Therefore, the grid map represents only whether or not the stationary obstacle (i.e. the first obstacle) exists or occupies,” wherein a stationary obstacle is interpreted to be an obstacle permanently located in the interior] and 
wherein the second obstacle is temporarily located in the interior, [[Song, Para. 63] “Thus, the obstacle map is focused on whether or not a dynamic obstacle (i.e. the second obstacle), i.e., a moving obstacle indicating a moving operation passes through a specific region, and a human is also classified as the dynamic obstacle…,” wherein it is interpreted that a dynamic obstacle, or a moving obstacle indicating a moving operation that passes through a specific region, is temporarily located in the interior.] and 
	wherein the estimating includes: -2-Customer No.: 31561 Docket No.: 095804-US-753 
	Application No.: 16/695,112estimating, by the controller of the indoor positioning apparatus, a location of the moving apparatus based on the first map [[Song, Para. 139, Para. 59] “In the position estimation step S23, the control unit 20 estimates the current position of the mobile robot using the sensing information and the preset data stored in the storage unit 30;” also, see [0059] “…the preset data that is previously stored in the storage unit 30 as described above includes grid map (i.e. the first map) information]
	But Song does not explicitly disclose generating a first map of the 3D interior area based on a first area and generating a second map of the 3D interior area based on a second area. Song also does not explicitly disclose estimating a location of the moving apparatus based on a most recently estimated posture of the moving apparatus, and an initial global map of the interior.
	However, Zhang teaches:
	generating a first map of the 3D interior area based on a first area and generating a second map of the 3D interior area based on a second area. [[Zhang, Col. 33; Lines 33-51] “The monocular-auxiliary sensor equipped robot 1925 can build a descriptive point cloud 1945 of the obstacles in room 1900 enabling the robot 1925 to circumnavigate obstacles and self-localize within room 1900…As depicted schematically in FIG. 19, descriptive point cloud 1945 includes coordinates and feature descriptors corresponding to the feature points 1901, 1911, 1941, 1951, 1922 of room 1900. Monocular-auxiliary sensor prepares an occupancy map 1955 by reprojecting feature points 1901, 1911, 1941, 1951, 1922 onto a 2D layer corresponding to the floor (i.e. prepares a first map based on a first area) of the room 1900. In some implementations, second and possibly greater occupancy maps are created at differing heights (i.e. at least a second map based on a second area is created) of the robot 1925…”]

	But the combination of Song and Zhang does not explicitly teach estimating a location of the moving apparatus based on a most recently estimated posture of the moving apparatus, and an initial global map of the interior.
	However, Nakano teaches:
estimating a location of the moving apparatus [[Nakano, Para. 31, Para. 65] “The self-position estimation unit 72 estimates the current self-position…;” also see [0065] “Further, the control unit 11 assumes a three-dimensional grid space (x, y, θ) having two-dimensional coordinates (x, y) (i.e. location) and a traveling direction (θ) as parameters of the self-position…;”] based on a most recently estimated posture of the moving apparatus [[Nakano, Para. 31] “The self-position estimation unit 72 estimates the current self-position by adding the movement amount from the previous self-position (i.e. most recently estimated posture) to the previous self-position.”], and an initial global map of the interior [[Nakano, Para. 65, Para. 68, Para. 89] “In step S49, the control unit 11 estimates the self position on the global map…;” also, see [0068] “The control unit 11 calculates the likelihood in the extracted temporary self-position coordinates based on the prior probability distribution at time (t), the local map, and the global map being created…;” also, see [0089] “In step S177, the control unit 11 compares the global map corresponding to the estimated self-location with the local map created from the location information of the obstacle acquired by the obstacle information acquisition unit 21, and sets the current self-location…At this time, the control unit 11 can use a global map stored in the storage unit 27 in advance (i.e. global map is an initial global map)”]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the indoor positioning method using a moving apparatus as disclosed by Song and Zhang to include the teachings of Nakano. The modification to estimate a location of the moving apparatus based on a most recently estimated posture of the moving apparatus, and an initial global map of the interior would have been obvious because “the position of the autonomous moving body can be reliably estimated” (see Nakano, Abstract).

Regarding claim 2, the combination of Song, Zhang, and Nakano teaches the method of claim 1 as outlined above.
Zhang further teaches:
extracting the first area which is an area greater than a height of the second obstacle in the entire area; [[Zhang, Col. 29; Lines 24-26, Col. 13; Lines 36-40] “The occupancy grid map can be a plane oriented substantially perpendicular to the direction of gravity. Each layer has a specific height;” also, see [Col. 13; Lines 36-40] “The hybrid occupancy grid includes (i) a point cloud representation of points in space located in the image frames and (ii) one or more x-y plane occupancy grids arranged at heights to intersect points on the extracted features,” wherein it is interpreted that heights intersecting extracted features include the height that intersects feature points 1901, 1911, 1941, 1951, the highest feature points in room 1900 of Fig. 19. In which case this specific height, or area, must be an area greater than a height of any dynamic, or second, obstacle in the area, for example a movable furniture as shown in Fig. 22.] and
orthogonally projecting the first area to generate the first map. [[Zhang, Col. 13; Lines 36-40, Col. 29; Lines 24-26, Col. 31; Lines 2-7, Col. 33; Lines 44-47, Fig. 19] “The hybrid occupancy grid includes one or more x-y plane occupancy grids arranged at heights to intersect points on the extracted features;” also, see [Col. 29; Lines 24-26] “The occupancy grid map can be a plane oriented substantially perpendicular to (i.e. orthogonal to/ lying at a right angle to) the direction of gravity;” also, see [Col. 31; Lines 2-7] “In one implementation, an initial hybrid point grid representation is created from a descriptive point cloud using the following processing: Transform the descriptive point cloud from its original coordinate frame to a coordinate frame where z-axis is along the gravity direction;” also, see [Col. 33; Lines 44-47] “Monocular-auxiliary sensor prepares an occupancy map 1955 by reprojecting feature points…onto a 2D layer (i.e. a plane substantially perpendicular to the direction of gravity) corresponding to the floor of the room 1900;” also, see Fig. 19, wherein occupancy map 1955 is prepared by orthogonally projecting feature points 1901, 1911, 1941, 1951, 1922 onto a 2D layer corresponding to the floor of the room 1900.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the indoor positioning method using a moving apparatus as taught by the combination of Song, Zhang, and Nakano to include these additional teachings of Zhang to extract a first area which is an area greater than a height of the second obstacle in the entire area; and orthogonally projecting the first area to generate the first map. The modification would have been obvious because it enables the robot “to track its own location and to recognize the objects that it encounters” (see Col. 4; Lines 45-47) and plan a path of travel (see Fig. 21, step 2180).

Regarding claim 3, the combination of Song, Zhang, and Nakano teaches the method of claim 1 as outlined above.
Zhang further teaches:
extracting the second area which is an area corresponding to a height of the moving apparatus from the ground in the entire area; [[Zhang, Col. 33; Lines 47-51] “In some implementations, second and possibly greater occupancy maps (i.e. map of a second extracted area) are created at differing heights of the robot (i.e. heights of the moving apparatus from the floor) 1925, enabling the robot 1925 to navigate about the room 1900 without bumping its head into door soffits, or other obstacles above the floor.”] and 
orthogonally projecting the second area to generate the second map. [[Zhang, Col. 13; Lines 36-40, Col. 29; Lines 24-26, Col. 31; Lines 2-7, Col. 33; Lines 44-47, Fig. 19] “The hybrid occupancy grid includes (i) a point cloud representation of points in space located in the image frames and (ii) one or more x-y plane occupancy grids arranged at heights to intersect points on the extracted features;” also, see [Col. 29; Lines 24-26] “The occupancy grid map can be a plane oriented substantially perpendicular to (i.e. orthogonal to/ lying at a right angle to) the direction of gravity;” also, see [Col. 31; Lines 2-7] “In one implementation, an initial hybrid point grid representation is created from a descriptive point cloud using the following processing: Transform the descriptive point cloud from its original coordinate frame to a coordinate frame where z-axis is along the gravity direction;” also, see [Col. 33; Lines 44-47] “Monocular-auxiliary sensor prepares an occupancy map 1955 by reprojecting feature points…onto a 2D layer (i.e. a plane substantially perpendicular to the direction of gravity) corresponding to the floor of the room 1900;” also, see Fig. 19, wherein occupancy map 1955 is prepared by orthogonally projecting feature points 1901, 1911, 1941, 1951, 1922 onto a 2D layer corresponding to the floor of the room 1900.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the indoor positioning method using a moving apparatus as taught by the combination of Song, Zhang, and Nakano to include these additional teachings of Zhang to extract a second area which is an area corresponding to a height of the moving apparatus from the ground in the 

Regarding claim 6, the combination of Song, Zhang, and Nakano teaches the method of claim 1 as outlined above.
Zhang further teaches:
wherein the first area is greater than a height of the second obstacle in the entire area of the 3D interior area [[Zhang, Col. 29; Lines 24-26, Col. 13; Lines 36-40] “The occupancy grid map can be a plane oriented substantially perpendicular to the direction of gravity. Each layer has a specific height;” also, see [Col. 13; Lines 36-40] “The hybrid occupancy grid includes (i) a point cloud representation of points in space located in the image frames and (ii) one or more x-y plane occupancy grids arranged at heights to intersect points on the extracted features,” wherein it is interpreted that heights intersecting extracted features include the height that intersects feature points 1901, 1911, 1941, 1951, the highest feature points in room 1900 of Fig. 19. In which case this specific height, or area, must be an area greater than a height of any dynamic, or second, obstacle in the area, for example a movable furniture as shown in Fig. 22.] and the second area corresponds to a height of the moving apparatus from a ground in the entire area of the 3D interior area. [[Zhang, Col. 33; Lines 47-51] “In some implementations, second and possibly greater occupancy maps (i.e. maps of at least a second area) are created at differing heights of the robot (i.e. heights of the moving apparatus from the ground) 1925, enabling the robot 1925 to navigate about the room 1900 without bumping its head into door soffits, or other obstacles above the floor.”]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the indoor positioning method using a moving apparatus as taught by the 

Regarding claim 7, claim 7 recites substantially the same limitations as claim 1. Thus these limitations of claim 7 are rejected for the same reasons as claim 1 outlined above. 
Claim 7 recites the different limitations “by reprocessing a first area” and “by reprocessing a second area” rather than “based on a first area” and “based on a second area” as recited in claim 1. 
Zhang teaches: 
generating a first map by reprocessing a first area and generating a second map by reprocessing a second area [[Zhang, Col. 31; Lines 2-7, Col. 33; Lines 33-51, Fig. 19] “…an initial hybrid point grid representation is created from a descriptive point cloud using the following processing: Transform the descriptive point cloud from its original coordinate frame to a coordinate frame where z-axis is along the gravity direction;” also see [Col. 33; Lines 33-51] “The monocular-auxiliary sensor equipped robot 1925 can build a descriptive point cloud 1945 of the obstacles in room 1900 enabling the robot 1925 to circumnavigate obstacles and self-localize within room 1900…As depicted schematically in FIG. 19, descriptive point cloud 1945 includes coordinates and feature descriptors corresponding to the feature points 1901, 1911, 1941, 1951, 1922 of room 1900. Monocular-auxiliary sensor prepares an occupancy map 1955 by reprojecting feature points 1901, 1911, 1941, 1951, 1922 onto a 2D layer corresponding to the floor (i.e. prepares a first map based on a first area) of the room 1900. In some implementations, second and possibly greater occupancy maps are created at differing heights (i.e. at least a second map based on a second area is created) of the robot 1925…;” also, see Fig. 19, wherein occupancy map 1955 is prepared by orthogonally projecting feature points 1901, 1911, 1941, 1951, 1922 of an area onto a 2D layer.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the indoor positioning method using a moving apparatus as disclosed by Song to include the teachings of Zhang to generate a first map of the 3D interior area by reprocessing a first area and generate a second map of the 3D interior area by reprocessing a second area. The modification would have been obvious because it enables the robot to navigate about the room without bumping its head into door soffits, or other obstacles above the floor (see Zhang, Col. 33; Lines 47-51).

Regarding claim 8, claim 8 recites substantially the same limitations as claim 6 and thus, is rejected for the same reasons as claim 6 outlined above. 


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Zhang and Nakano, further in view of Deyle et al. US PG Publication 20200050206 (hereinafter Deyle).

Regarding claim 5, the combination of Song, Zhang, and Nakano teaches the method of claim 1 as outlined above.
	Song further discloses:
planning [[a]] the movement path on which the moving apparatus will move, based on the second map [[Song, Para. 8, Para. 12] “In other words, the present invention is directed to a mobile robot (i.e. moving apparatus) that performs a safe path planning method considering a human activity area in an environment where the robot and the human co-exists together, and a control method congestion map and the grid map can be merged to build a map reflecting a real-time environment so that a more efficient and safe path can be created by using this map,” wherein the congestion map is built based on the obstacle map (i.e. the second map) (see Song, Para. 12). Thus, the movement path for the mobile robot is planned based on the obstacle map, or the second map.] 
wherein the movement path on which the moving apparatus will move is a movement path on which the moving apparatus does not collide with an obstacle located in the interior from a current location to a next target location. [[Song, Para. 2, Para. 7]  “The present invention relates to a mobile robot that executes an intelligent path planning method which prevents collision with a sudden obstacle that may appear in an actual environment…;” [0007] “it is an object of the present invention to develop a path planning method in which a mobile robot previously detours around an area where a number of moving obstacles appear to create a safe path from a current position to a destination point…”]
But the combination does not explicitly teach planning the movement path based on a previously planned and previously stored movement path of the moving apparatus.
However, Deyle teaches:
planning the movement path based on a previously planned and previously stored movement path of the moving apparatus. [[Deyle, Para. 336, Para. 340, Para. 183] “In addition to the route selection criteria noted above, routes can be selected (i.e. planned) based on additional criteria. For instance, a route can be selected based on historic (i.e. previously planned) routes (i.e. movement paths) taken by the robot 100 (i.e. moving apparatus)…In such embodiments, a set of historic routes navigated by the robot or another robot can be accessed (i.e. in memory or storage), and a route can be selected from among the set of historic routes…In some embodiments, a historic route can be selected and then modified, for instance randomly, to access a room or area that has not been visited by a robot within a wherein it is interpreted that accessing a set of historic routes requires the routes to be previously stored in a storage or memory; also, see [0340] “In some embodiments, the robot 100 can select a route (for instance, based on historical routes, building information, security information, and the like) and navigate the route autonomously…;” also, see [0183] “The central system 210 can record and store data received from one or more robots 100… (i.e. can store previous movement paths of one or more robots)”]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the indoor positioning method using a moving apparatus as taught by the combination of Song, Zhang, and Nakano to include the teachings of Deyle. The modification would have been obvious because it enables a route to be planned that accounts for people and obstacles or objects within an area. See Deyle Para. 338: “…a route can be selected that minimizes interference with people, for instance by avoiding high foot-trafficked areas or high-populated areas, or by prioritizing low-trafficked areas or low-populated areas…a route can be selected that avoids obstacles or objects within the floor, or a route can be selected that ensures the robot moves within a threshold distance of one or more objects within the floor…”.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tateno et al. US 20200073399 A1 teaches generating, by the controller of the indoor positioning apparatus, a first map of a 3D interior area based on a first area, wherein the first map is a 2D map; generating, by the controller of the indoor positioning apparatus, a second map of the 3D interior area based on a second area, wherein the second map is a 2D map; and estimating, by the controller of the indoor positioning apparatus, a posture .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA ANTONIA SKIPPER whose telephone number is (571)272-6521. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee can be reached at 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/S.A.S./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668